--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
DEBT CANCELLATION AGREEMENT


 
This Debt Cancellation Agreement (this “Agreement”) is made and entered into by
and among Swinging Pig Productions, Inc., a Florida corporation (the “Company”),
Chronicles of a Skater Girl, LLC, a wholly owned subsidiary of the Company (the
“Sub”) and Harlem Films, Inc., an affiliate of the Company (“Harlem Films”) and
Daniel Mirman (“Mirman”), effective as of the date this Agreement is accepted by
the Company in accordance with Section 2 hereof.
 
RECITALS
 
WHEREAS, Harlem Films and Mirman and his affiliates (collectively, the “Lender”)
have loaned significant funds to the Company (“Loans”); and
 
WHEREAS, the Company and Lender previously agreed that (i) the Loans shall be
fully secured by all of the Company’s rights to the motion picture film entitled
Chronicles of a Skater Girl (“Film Rights”) and one hundred percent (100%) of
the Company’s membership interests in the Sub (“Membership Interests”), and,
(ii) in the event of the Company’s failure to repay the Loans, transfer of the
Film Rights and Membership Interests to the Lender shall be available as a
remedy to the Lender to satisfy Company’s indebtedness if not otherwise repaid.
 
WHEREAS, in consideration of the Lender’s willingness to release the Company
from any obligation to pay any monies due to the Lender, the Company shall
transfer the Film Rights and the Sub to the Lender at the Closing (as defined
below).
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto agree as follows:
 
1. Events to Occur on or Prior to Closing. The following events shall occur
concurrently on or prior to Closing:
 
(a) Resignation. Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, Mirman shall resign as an officer and director of the
Company.
 
(b) Assignment of Movie Rights. The Company agrees to assign the Film Rights to
Harlem Films, pursuant the Agreement to Assign and Release Motion Picture
attached hereto as Exhibit A.
 
(c) Forgiveness of Debt. Upon the terms and subject to the conditions set forth
in this Agreement, at the Closing, the Lender hereby releases the Company from
any obligation to pay any monies due to the Lender, in exchange for the Company
transferring (i) one hundred percent (100%) of the Membership Interests and (ii)
the Film Rights to the Lender. All amounts due to Lender together with any
accrued interest to date are hereby forgiven by the Lender.
 
(d) Stock Purchase Agreement. Mirman shall enter into a Stock Purchase
Agreement, in the form as attached hereto as Exhibit B and shall execute the
Stock Purchase Agreement prior to the Closing.
 
(e) Payment of Florida Taxes. The Company shall pay the outstanding tax
liability to the State of Florida, which is approximately One Thousand Two
Hundred Dollars ($1,200).
 
 
1

--------------------------------------------------------------------------------

 
(f) General Release.  In consideration of the forgiveness of debt by Lender and
other consideration set forth herein, effective as of the Closing, the Company
and, to the extent permitted by law, its heirs, executors, representatives,
predecessors, agents, associates, affiliates, attorneys, accountants,
successors, successors-in-interest and assignees (collectively, the “Company
Releasing Persons”), hereby waives and releases, to the fullest extent permitted
by law any and all claims, rights and causes of action, whether known or unknown
(collectively, the “Company Claims”), that any of the Company Releasing Persons
had, currently has or then has against (i) the Lender, or (ii) any of the
Lender’s current or former parents, shareholders, affiliates, subsidiaries,
predecessors or assigns.  The Company and the Lender acknowledge and agree that
the releases set forth in this Section 1(e) do not affect any claim which any
Company Releasing Person may have under this Agreement or the Stock Purchase
Agreement.
 
2. Effectiveness of this Agreement.  The consummation of the transactions
contemplated hereby (the “Closing”) shall take place at the offices of the
Company or at such other place as the parties may mutually agree, concurrent
with the closing of the Stock Purchase Agreement.  In the event the Seller and
Purchaser do not close the Stock Purchase Agreement, or any of  the terms under
Section 1(a) to (f) of this Agreement are not executed, this agreement shall not
be executed in whole or in part by the Company and shall not become effective.
 
3. Representations of the Company.  The Company represents and warrants to the
Lender, as of the date the Company executes this Agreement and as of the Closing
Date, that:
 
(a) The Company has the legal capacity to execute, deliver and perform its
obligations under this Agreement.  This Agreement has been duly executed and
delivered by the Company and is a valid and legally binding agreement of the
Lender enforceable against the Company in accordance with its terms.
 
(b) The Company is the sole owner of the Sub, and is the sole and beneficial
owner of the Sub, free and clear of all liens, and there exists no restriction
on the transfer of the Membership Interests to the Lender. The Company shall
deliver to the Lender at Closing good and marketable title to the Membership
Interests free and clear of all liens.
 
(c) No action has been taken by the Company that would give rise to a claim
against the Company for a brokerage commission, finder’s fee or other like
payment with respect to the transactions contemplated by this Agreement.
 
4. Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida without regard to
conflict-of-laws rules.
 
5. Undertakings.  The Company and the Lender hereby agrees to take whatever
additional action and execute whatever additional documents may be reasonably
necessary or advisable in order to carry out or effect one or more of the
provisions of this Agreement.
 
6. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.
 
7. Entire Agreement.  This Agreement and the agreements and instruments to be
delivered by the parties at Closing represent the entire understanding and
agreement between the parties and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings.
 
[Signatures on Following Page]

 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Debt Cancellation Agreement
as of the dates set forth below.











SWINGING PIG PRODUCTIONS, INC.,
a Florida corporation
 

By:  /s/ Michael Davis   Date: May 12, 2011     Michael Davis         Its:
President                                

 
CHRONICLES OF A SKATER GIRL, LLC,
a Limited Liability Florida Corporation
        

By:  /s/ Daniel Mirman   Date: May 8, 2011     Daniel Mirman         Its:      
                           


HARLEM FILMS, INC.,
a Florida corporation
 

By:  /s/ Daniel Mirman   Date: May 8, 2011     Daniel Mirman         Its:
President                                

 
DANIEL MIRMAN
 

 /s/ Daniel Mirman   Date: May 8, 2011    Daniel Mirman                    


 
 
 
3

--------------------------------------------------------------------------------

 
 





Exhibit A

AGREEMENT TO ASSIGN AND RELEASE
MOTION PICTURE
 

Swinging Pig Productions, Inc., its subsidiaries, including Chronicles of a
Skater Girl, LLC, and assigns, in consideration of release of all debt
obligations owed to Harlem Films, Dan Mirman, and/or any other entity controlled
by Dan Mirman and all other good and valuable consideration, receipt of which is
hereby acknowledged, hereby acknowledges and agrees to transfer and assign all
the rights to the motion picture tentatively titled “Chronicles of a Skater
Girl” to Harlem Films. As of the date of this agreement, Harlem Films shall
solely and exclusively own throughout the world in perpetuity all rights of
every kind and nature relating to the motion picture. Swinging Pig Productions,
Inc., its subsidiaries, including Chronicles of a Skater Girl, LLC, and assigns,
acknowledges it has no claim to or interest in the universe-wide motion picture
rights (silent, sound, talking and/or musical), television, radio, phonograph
record, merchandising and/or commercial tie-up rights or, without limitation, to
any other rights of any nature or kind whatsoever.
 
 
 
SWINGING PIG PRODUCTIONS, INC.,
a Florida corporation
 

By:  /s/ Michael Davis   Date: May 12, 2011     Michael Davis         Its:
President                                

 


HARLEM FILMS, INC.,
a Florida corporation
 

By:  /s/ Daniel Mirman   Date: May 8, 2011     Daniel Mirman         Its:
President                                

 





 
DANIEL MIRMAN
 

 /s/ Daniel Mirman   Date: May 8, 2011    Daniel Mirman                    

 
 
 
 
4
 

--------------------------------------------------------------------------------